—Order of disposition, Family Court, Bronx County (Jody Adams, J.), entered on or about June 13, 1995, which adjudicated respondent a juvenile delinquent and placed her on probation for 12 months, following a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of attempted robbery in the second degree, unanimously affirmed, without costs.
The finding was supported by legally sufficient evidence, including that as the complainant was holding a $20 bill, respondent demanded her money and tried to grab it from her, scratching her hand with her fingernails when she resisted, and then, with the corespondent, kicking, punching and pushing her. The failure of the presentment agency to call the complainant’s cousin as a witness is of no moment because the cousin’s testimony would have been cumulative (see, People v Gonzalez, 68 NY2d 424, 427). Concur—Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.